Citation Nr: 0405859	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  02-21 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for facial scars.

5.  Entitlement to service connection for residuals of a 
broken jaw.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the RO in 
Pittsburgh, Pennsylvania, which denied service connection for 
bilateral hearing loss, tinnitus, headaches, facial scars, 
and residuals of a broken jaw.  

The issues of entitlement to service connection for facial 
scars and residuals of a broken jaw will be further discussed 
within the Remand section of this decision.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for bilateral hearing loss, tinnitus, and headaches, and VA 
has made reasonable efforts to develop such evidence.

2.  Bilateral hearing loss is a disorder of service origin or 
attributable to any incident therein.

3.  Tinnitus is a disorder of service origin or attributable 
to any incident therein.

4.  Headaches are not a disorder of service origin or 
attributable to any incident therein.


CONCLUSION OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  Tinnitus was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

3.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  The VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) stands for the proposition 
that the plain language of [VCAA] requires that notice to a 
VA claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after", the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  38 U.S.C. §§ 5100, 5103(a).  The 
Court also held that the Secretary failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")".  

In this case, in order to satisfy the holding in Pelegrini, 
the Board would have to dismiss as void ab initio, the rating 
decisions of the RO that were promulgated prior to providing 
the veteran full VCAA notice.  The result of this action 
would require that the entire rating process be reinitiated, 
with the claimant being provided VCAA notice and an 
appropriate amount of time to respond before an initial 
rating action, the filing by the claimant of a notice of 
disagreement, the issuance of a statement of the case, and 
finally, the submission of a substantive appeal by the 
claimant.  

In March 2001, prior to the August 2001 rating action, the 
veteran was notified of evidence required to substantiate the 
claim.  The Board concludes that discussions as contained in 
the August 2001 rating decision, in the October 2002 
statement of the case, and a VA letter to the veteran dated 
in March 2001, has provided the veteran with sufficient 
information regarding the applicable regulations.  The 
veteran has submitted written arguments and testimony.  The 
rating decision and statement of the case provided notice to 
the veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from July 1972 to July 
1976.  His military occupational specialty was a security 
specialist. 

Service medical records show that on medical examination 
performed for induction purposes in April 1972, the veteran's 
ears and head were clinically evaluated as normal.  An 
audiological evaluation performed at that time showed pure 
tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
4000
RIGHT
25
20
10
10
LEFT
20
20
20
20
 
In the accompanying report of medical history dated April 
1972, the veteran denied a history of hearing loss and 
frequent or severe headaches.  Service medical records also 
include an April 1972 reference audiogram.  The reference 
audiogram noted that no earplugs or noise muff protection 
were issued.  The results showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
5
5
5
LEFT
15
15
15
25
25

In March 1974, the veteran underwent an annual audiometric 
evaluation examination.  The examination noted that he had 
exposure to noise while serving as a police specialist on the 
flight line.  His hearing was evaluated as fair.  He was not 
issued earplugs but reported that he used personal ear 
protection; however, the specific ear protection used was not 
noted.  The results showed pure tone thresholds, in decibels, 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
5
5
LEFT
10
10
10
10
20

On medical examination performed for separation purposes in 
February 1976, his ears and head were clinically evaluated as 
normal.  An audiological evaluation performed at that time 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
10
LEFT
20
15
10
10
15

In the accompanying report of medical history dated February 
1976, he denied a history of hearing loss and frequent or 
severe headaches.  Service medical records are negative for 
complaints, treatment, or diagnosis of bilateral hearing 
loss, tinnitus or headaches.

In April 2001, the veteran underwent an audiometric 
evaluation.  Testing revealed pure tone decibel thresholds as 
follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
25
20
30
25
LEFT
30
30
40
35
33

His Maryland speech recognition score was 96 percent correct 
in the right ear and 96 percent correct in the left ear.  The 
examiner noted that the right ear revealed hearing 
sensitivity within normal limits with a mild 30-decibel drop 
at 4000 Hertz and the left ear revealed mild sensorineural 
hearing loss.

In April 2001 the veteran underwent a VA examination for ear 
disease and bilateral hearing loss.  He reported a history of 
a military police officer while stationed in England.  Due to 
the conduct of his work, he was often exposed to jet engine 
noise and loud aircraft.  He first noted the onset of 
tinnitus in 1998 and was unable to hear low-pitched sounds.  
The examiner opined that the veteran was suffering from 
subjective tinnitus and explained that old noise exposure 
could be a contributor to this phenomenon.  Based on the 
history provided by the veteran, the examiner felt that his 
hearing problems were somewhat due to the noise exposure that 
he suffered in the military.  In an addendum, the examiner 
noted mild hearing loss and opined that some contribution of 
the veteran's tinnitus was from previous military noise 
exposure.       
  
During a VA examination in May 2001, the veteran complained 
of headaches which began approximately six weeks prior to the 
VA examination.  The headaches caused pain which radiated 
from the middle of his chin to his temples.  He reported that 
the headaches occurred two times per month.  They typically 
occurred while he was at work and he relieved them through 
applying pressure to his temples or taking Motrin.  The 
headaches were worse in cold weather.  The diagnosis was 
status post fractured mandible, radiologically normal 
mandible, hypertrophied nasal turbonates and septal deviation 
to the right.  
  
In the veteran's VA Form 9 submitted in December 2002, he 
indicated that his headaches were a result of facial trauma 
he sustained when he was hit in the face with his nightstick 
while performing his military police duties.  He further 
stated that his bilateral hearing loss and tinnitus were due 
to the lack of ear protection he was afforded on the firing 
range and noise exposure to jet engines.

During an October 2003 travel Board hearing, the veteran 
testified that while he was stationed at Offutt Air Force 
base in Nebraska, one of his duties included regular guard 
duty on the flight line.  During this time he was exposed to 
aircraft engines for approximately 8 hours a day.  He 
reported that he first noticed ringing in his ears after he 
finished firing at the firing range.  He indicated that while 
in his official capacity as military police officer he was 
called to break up a fight.  He was ambushed and suffered a 
facial beating with his nightstick.  His headaches began 
approximately one year after he incurred the facial beating.  
He never sought treatment in service for headaches.  He 
experienced headaches four times a month and alleviated the 
pain with Tylenol.  

Analysis

Bilateral hearing loss and Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).

The veteran claims service connection for bilateral hearing 
loss and tinnitus which he asserts was incurred in military 
service.  Service medical records are negative for hearing 
loss or tinnitus.  The veteran's ears were clinically 
evaluated as normal on induction examination in April 1972 
and again on separation examination in February 1976.  

There is no evidence of bilateral hearing loss dated within 
the first post-service year.  Post-service medical records 
are negative for bilateral hearing loss for many years until 
2001, almost 25 years after service.

An April 2001 VA audiometric evaluation revealed hearing 
sensitivity within normal limits with a mild 30-decibel drop 
at 4000 Hertz in the right ear and mild sensorineural hearing 
loss in the left ear.  At the most current VA examination in 
April 2001 the examiner opined that old noise exposure could 
be a contributing factor of tinnitus and, based on the 
history provided by the veteran, the examiner felt that his 
hearing problems were somewhat due to the noise exposure that 
he was subjected to in the military.  In an addendum the 
examiner noted mild hearing loss and opined that some 
contribution of the veteran's tinnitus was from previous 
military noise exposure.  

The veteran has asserted that he incurred bilateral hearing 
loss and tinnitus during his period of active service.  As a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Because of the veteran's military occupational specialty, 
there is some rational basis for concluding that he was, at 
some point in service, exposed to noise trauma.  Applying the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b) (West 
2002)), and considering the veteran's credible testimony 
along with the VA examiner's opinion, the Board concludes 
that it is at least as likely as not that bilateral hearing 
loss and tinnitus were incurred in service.  The claim for 
service connection for bilateral hearing loss and tinnitus 
must be granted.  
 
Headaches

The veteran contends that he incurred headaches in service.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

Service medical records are negative for a diagnosis or 
treatment of headaches.  
 
There is no evidence of headaches dated within the first 
post-service year.  Post-service medical records are negative 
for headaches until a May 2001 VA examination whereby the 
veteran complained of headaches radiating from the middle of 
his chin to his temples.  The diagnosis was status post 
fractured mandible, radiologically normal mandible, 
hypertrophied nasal turbonates and septal deviation to the 
right.  

In summary, the veteran has not submitted evidence to 
demonstrate continuity of symptomatology since service, and 
has not submitted medical evidence demonstrating that his 
headaches are linked to service.  The veteran has asserted 
that he incurred headaches as a result of his service.  As a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

As the medical evidence does not demonstrate that the 
veteran's current headaches are linked to service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for headaches.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted, subject to the applicable criteria pertaining to 
the grant of monetary benefits.

Entitlement to service connection for tinnitus is granted, 
subject to the applicable criteria pertaining to the grant of 
monetary benefits.

Entitlement to service connection for headaches is denied.


REMAND

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  They also 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

In the case at hand, the record contains the relevant law and 
regulations pertaining to the VCAA notification provisions in 
the October 2002 statement of the case.  See 38 C.F.R. 
§ 3.159 (2003).  The record also contains correspondence to 
the veteran dated March 2001, which informed him of the VCAA 
and addressed the VCAA notice and duty to assist provisions 
as they pertain to the claim currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2003), 
requiring VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

During an October 2003 travel Board hearing, the veteran 
testified that while he was in high school in 1969, he broke 
his jaw.  The jaw was wired shut.  Later, when he was 
stationed at Lakenheath Air Force Base, in England, he 
suffered a broken jaw when he was hit in the face with his 
nightstick while attempting to break up a fight.  His jaw was 
wired and he sustained facial scars as a result of the 
surgery and the facial beating.  When he tried to obtain 
these medical records he was told that they were sent to 
Germany.  The veteran's representative, along with the 
veteran, felt these records would be beneficial to his claim 
and requested that the Board attempt to obtain these records 
prior to deciding the veteran's claim.  The RO should contact 
Lakenheath Air Force Base in England and obtain all the 
veteran's treatment records for the period from 1972 to 1976.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
VA or non-VA, which have treated him for 
residuals of a broken jaw and facial 
scars.  Of particular importance are 
medical records documenting treatment of 
the broken jaw while in high school, as 
well as any clinical records including 
those from Lakenheath Air Force Base in 
England dated from 1972 to 1974 or early 
1975.  All attempts to procure records 
should be documented in the file.  If 
the RO cannot obtain the records, a 
notation to that effect should be 
inserted in the file.  The veteran 
should be informed of failed attempts to 
procure records.

3.  Once the above development has been 
completed, and only if records verifying 
a fractured jaw in service are obtained, 
the veteran is to be afforded a VA 
orthopedic examination.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Following 
review of the claims folder and 
examination of the veteran, the 
physician should indicate whether any 
present complaints are the results of 
the inservice injury, or the result of 
the pre-service fractured jaw.  A 
complete rationale is requested for any 
opinion offered.

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



